     Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 1 of 13 PAGEID #: 527




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TAMARA SUE HESKETT,

                       Plaintiff,
        v.                                           Civil Action 2:20-cv-3171
                                                     Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

                                    OPINION AND ORDER

        Plaintiff, Tamara Sue Heskett, brings this action under 42 U.S.C. § 405(g) seeking review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Disability Insurance Benefits (“DIB”). The parties in this matter consented to the

Undersigned pursuant to 28 U.S.C. § 636(c). (Docs. 7, 8). For the reasons set forth below, the

Court OVERRULES Plaintiff’s Statement of Errors and AFFIRMS the Commissioner’s

decision.

I.      BACKGROUND

        Plaintiff filed her application for DIB on January 10, 2017, alleging that she was disabled

beginning August 1, 2014, due to back pain, chronic shoulder pain, anxiety, depression, high blood

pressure, and hypertension. (Tr. 183-84, 195). After her application was denied initially and on

reconsideration, the Administrative Law Judge (the “ALJ”) held a video hearing on February 20,

2019. (Tr. 27–58). The ALJ denied benefits in a written decision on March 4, 2019. (Tr. 7–26).

That became the final decision of the Commissioner when the Appeals Council denied review.

(Tr. 1–6).
   Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 2 of 13 PAGEID #: 528




       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on June 22,

2020 (Doc. 1), and the Commissioner filed the administrative record on November 9, 2020 (Doc.

13). Plaintiff filed her Statement of Errors (Doc. 14) on December 22, 2020, and Defendant filed

an Opposition (Doc. 17) on February 9, 2021. Plaintiff filed her Reply on February 23, 2021.

(Doc. 19). Thus, this matter is now ripe for consideration.

   A. Relevant Hearing Testimony

       The ALJ summarized the testimony from Plaintiff’s hearing:

       The [Plaintiff] alleged that she is disabled because she has trouble with her back,
       shoulder, and hip in addition to being fearful of going into public. The [Plaintiff]
       testified that her back had been bothering her for eight years despite using muscle
       relaxers. The [Plaintiff] alleged that she could only stand for about 15 minutes
       without needing to sit or lay on the floor. The [Plaintiff] alleged that her anxiety
       and depression prevents her from going to the grocery store, the movie theater, and
       the zoo.

(Tr. 17, citation to testimony omitted).

       The [Plaintiff] testified that she has experienced back pain for 8 years; however,
       she has never been recommended for surgery and has received conservative
       treatment, with muscle relaxers. The [Plaintiff]’s hip pain has additionally only
       occurred for approximately 5 months.

(Tr. 18, citation to testimony omitted).

   B. Relevant Medical Evidence

       The ALJ summarized the relevant medical records:

       Turning first to the [Plaintiff]’s physical impairments, the [Plaintiff] has
       degenerative disc disease of the lumbar spine, degenerative joint disease of the right
       hip, and degenerative joint disease of the left knee. The [Plaintiff]’s degenerative
       disc disease of the lumbar spine is documented on radiological images as “mild
       multilevel degenerative disc disease” (4F/77, 81). Physical examinations reveal that
       the [Plaintiff] had a normal range of motion on medical records even when
       reporting back pain (4F/27; 30). The consultative physical examination found that
       the [Plaintiff] has normal dorsolumbular spine extension, right lateral flexion, and
       left lateral flexion with 70/90 flexion (3F/9). Physical examination of the
       [Plaintiff]’s hip found normal flexion, extension, abduction, adduction, internal
       rotation, and external rotation (3F/10). Radiological images of the right hip revealed


                                                 2
   Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 3 of 13 PAGEID #: 529




       no evidence of acute fracture or dislocation with mild degenerative joint disease
       (3F/11). Physical examination of the [Plaintiff]’s knee found normal flexion and
       extension (3F/10). Radiological images of the [Plaintiff]’s left knee found no
       fracture, no dislocation, and mild degenerative joint disease (3F/12). The [Plaintiff]
       ambulates with a normal gait (2F/4; 3F/3; 8F/4) and has not reported gait problems
       to providers (specifically (4F/8, 65) and generally (4F/23, 26 30, 50, 69, 72)). The
       undersigned also notes that the [Plaintiff] does not report symptoms of pain in her
       back, knee, or hip continuously after the initial allegation (4F; 5F; 6F; 7F).
        [ ] Collectively, this supports the above physical residual functional capacity.

       Turning next to the [Plaintiff] psychological impairments, the [Plaintiff] has
       anxiety disorder, depressive disorder. The [Plaintiff]’s medical records reveal that
       the she quit her last job in 2014 because her husband had a good job and her anxiety
       was not bad at that time (5F/8-9). Furthermore, the [Plaintiff] reported that she
       missed working and being more active, but does not want to leave her house due to
       the “cruel people in the world” (5F/8-9). The [Plaintiff] reported that her anxiety
       was worsening due to her husband’s kids breaking into her house and robbing her
       numerous times (4F/37). This additionally leads to anxiety and fear about leaving
       her home and her husband’s kids finding out that that her home is unoccupied
       (4F/37). The [Plaintiff] reports that she feels safer at her house and makes sure that
       the doors are locked throughout the night (4F/37). The [Plaintiff] reportedly
       manages her stress by isolating herself, spending time with her kids and grandkids,
       doing crafts, and helping kids with projects (4F/9, 39). The [Plaintiff] has never
       been hospitalized for psychiatric conditions and has never received outpatient
       mental health services, other than the psychotropic medications prescribed by her
       primary care physician and seeing a social worker (2F/4; 5F). Additionally, the
       [Plaintiff] reported she dressed up with her husband as Mrs. Claus and Santa while
       visiting four of their families’ houses on a Saturday, and then when to two of her
       husband’s kid’s houses on Monday (5F/13). Collectively, this supports the above
       psychological limitations.

(Tr. 17–18).

   C. The ALJ’s Decision

       The ALJ found that Plaintiff meets the insured status requirement through December 31,

2019, and has not engaged in substantial gainful employment since August 1, 2014, the alleged

onset date. (Tr. 12). The ALJ determined that Plaintiff suffered from the following severe

impairments: anxiety disorder, depressive disorder, degenerative disc disease of the lumbar spine,

degenerative joint disease of the right hip, and degenerative joint disease of the left knee. (Id.).

The ALJ, however, found that none of Plaintiff’s impairments, either singly or in combination,


                                                 3
   Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 4 of 13 PAGEID #: 530




meet or medically equals a listed impairment. (Tr. 13).

        As to Plaintiff’s residual functional capacity (“RFC”), the ALJ found that:

        After careful consideration of the entire record, the undersigned finds that the
        [Plaintiff] has the residual functional capacity to perform medium work as defined
        in 20 CFR 404.1567(c) except she can lift and carry 50 pounds occasionally and 25
        pounds frequently, sit up to 6 hours in a day, stand and walk up to 6 hours in a day.
        The [Plaintiff] can push and pull as much as she can lift and carry. She can climb
        ramps and stairs frequently, climb ladders, ropes, and scaffolds occasionally,
        balance frequently, stoop frequently, kneel frequently, crouch occasionally, and
        crawl occasionally. She can work in unprotected heights occasionally and with
        moving mechanical parts occasionally. The [Plaintiff] can perform simple work.
        She can interact with supervisors occasionally, coworkers occasionally, but never
        interact with the public, except for incidental contact. The [Plaintiff] can work in a
        low stress environment defined as occasional changes in a routine work setting and
        no fast-paced production or strict time quota requirements.

(Tr. 16).

        Upon “careful consideration of the evidence,” the ALJ found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [her] symptoms are not entirely

consistent with the medical evidence and other evidence and other evidence in the record for the

reasons explained in this decision.” (Tr. 17).

        As for the relevant opinion evidence, the ALJ found,

        As for the opinion evidence, the undersigned affords little weight to the opinion of
        Ellen J. Offutt, M.D., consultative medical examiner (3F/10). Dr. Offutt opined that
        the [Plaintiff] would have moderate to severe impairments to her ability to bend,
        stoop, lift, walk, crawl, squat, carry, travel, push, and pull (3F/5). Dr. Offutt’s
        opinion is not well supported as her own findings on physical examination as well
        as the radiological images reveal a lesser degree of limitations (3F). The
        undersigned also notes that these limitations are vague and unhelpful in articulating
        a residual functional capacity in vocationally relevant terminology. Dr. Offutt’s
        opinion is also inconsistent with the objective medical record. Specifically, the
        [Plaintiff]’ s medical records reveal inconsistently reported subjective pain to her
        back, hip, and knee (4F; 5F; 6F; 7F) that do not produce limitations to her gait
        (2F/4; 3F/3; 8F/4) and do not inhibit her range of motion on physical examination
        aside from her dorsolumbular spine being limited to 70/90 flexion (3F).

        The undersigned affords some weight to the opinion of James N. Spindler, M.S.
        consultative psychological examiner (2F). Mr. Spindler opined that the [Plaintiff]


                                                  4
Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 5 of 13 PAGEID #: 531




   has an adequate knowledge for most aspects of daily living, is capable of
   understanding, remembering, and carrying out instructions in most job settings,
   would require acclimation to a new work setting, has no problem getting along with
   others, and can handle stress moderately well once she adapts to a new work setting
   (2F). Mr. Spindler supported his opinion with reference to psychometric testing and
   the [Plaintiff]’s interview; however, his opinion contained vague limitations that
   are unhelpful in formulating a residual functional capacity utilizing vocationally
   relevant terminology. Mr. Spindler was unable to review the [Plaintiff]’s treatment
   records (2F; 4F; 5F; 6F; 7F). The undersigned notes that this opinion is generally
   less restrictive than the undersigned’s residual functional capacity and therefore
   supports finding that the [Plaintiff] is not disabled.

   The undersigned affords little weight to the opinions of the State agency medical
   consultants at the initial level (1A; 2A) and some weight to the opinions of Gerald
   Klyop, M.D, State agency medical consultant at the reconsideration level (4A). At
   the initial level, the first consultant, Steve E. McKee, M.D., opined that the
   [Plaintiff] was limited to light exertional activity except she can frequently climb
   ramps and stairs, occasionally climb ladders, ropes, and scaffolds, unlimitedly
   balance, frequently stoop, unlimitedly kneel, unlimitedly crouch, and frequently
   crawl (1A). The second consultant, Leigh Thomas, M.D., opined that there were no
   severe physical impairments (2A). Both of these consultants failed to support their
   opinions adequately with an articulate explanation or summary of the objective
   medical evidence. Furthermore, the radiological imaging and physical examination
   findings are inconsistent with limiting the [Plaintiff] to light level exertional
   activity. Specifically, mild degenerative joint disease of the right hip (3F/11), mild
   degenerative joint disease of the left knee (3F/12), and mild multilevel degenerative
   disc disease of the lumbar spine (4F/77, 81) do not produce limitations that warrant
   a light exertional level. This is further reinforced by the consultative physical
   examination finding no limitations with the [Plaintiff]’s hips or knees and only a
   70/90 flexion finding related to the dorsolumbular spine (3F). Gerald Klyop, M.D.,
   State agency medical consultant at the reconsideration level, opined that the
   [Plaintiff] was capable of medium exertional activity except she could frequently
   climb ramps and stairs, frequently climb ladders, ropes, and scaffolds, unlimitedly
   balance, frequently stoop, frequently kneel, frequently crouch, and frequently
   crawl. This opinion is supported by the medical record, radiological imagery, and
   the consultative examination (3F-8F). The undersigned affords this opinion only
   some weight because it is for the period after April of 2017; however, there is
   insufficient evidence to demonstrate that the [Plaintiff] was at a lower exertional
   level prior to April of 2017 (4A). Furthermore, the record demonstrates that the
   [Plaintiff] requires more limitations to postural activities due to the combined
   impairments (3F-8F).

   The undersigned affords some weight to the opinions of the Kathleen Malloy,
   Ph.D., State agency psychological consultant at the initial level (1A; 2A) and Robyn
   Murry-Hoffman, Ph.D., State agency psychological consultant at the
   reconsideration level (4A). These consultants opined that the [Plaintiff]’s


                                             5
      Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 6 of 13 PAGEID #: 532




         psychological impairments allowed her to carry out 1-4 step tasks that do not
         require a fast pace or high production quota, to interact superficially with coworkers
         and supervisors with limited interaction with the general public, and to adapt to a
         setting in which duties are routine and predictable. The consultants supported their
         opinions with adequate explanation and summary of the [Plaintiff]’s medical
         records. Furthermore, their opinions are largely consistent with the [Plaintiff]’s
         medical records and findings on consultative psychological examination (2F; 4F;
         5F; 6F; 7F; 8F).

(Tr. 18–19).

         Relying on the vocational expert’s testimony, the ALJ concluded that Plaintiff is unable to

perform her past relevant work as a cashier, stocker, or material handler, but she could perform

other medium exertional jobs that exist in significant numbers in the national economy such as a

dishwasher, groundskeeper or laundry worker. (Tr. 20–21). He therefore concluded that Plaintiff

was not disabled within the meaning of the Social Security Act, at any time from her alleged onset

date of August 1, 2014, through the date of his decision. (Tr. 21).

II.      STANDARD OF REVIEW

         The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

         “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538


                                                   6
   Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 7 of 13 PAGEID #: 533




(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.   DISCUSSION

       Plaintiff first argues that the ALJ’s mental residual functional capacity determination is not

supported by substantial evidence because he failed to properly weigh the opinion of consulting

examiner, James N. Spindler, M.S. (Doc. 14 at 6–13). Plaintiff also argues that the ALJ’s physical

RFC determination is not supported by substantial evidence because the ALJ failed to properly

weigh the opinions of consulting examiner, Ellen J. Offutt, M.D. and State agency consultant,

Steve E. McKee, M.D. (Id. at 13–19).

       The RFC “circumscribes ‘the claimant’s residual abilities or what a claimant can do, not

what maladies a claimant suffers from—though the maladies will certainly inform the ALJ’s

conclusion about the claimant’s abilities.’” Johnson v. Comm’r of Soc. Sec., No. 08-CV-14363,

2010 WL 520725, at *7 (E.D. Mich. Feb. 8, 2010) (quoting Howard v. Comm’r of Soc. Sec., 276

F.3d 235, 240 (6th Cir. 2002)). This means that “‘[a] claimant’s severe impairment may or may

not affect his or her functional capacity to do work. One does not necessarily establish the other.’”

Johnson, 2010 WL 520725, at *7 (quoting Young v. Comm’r of Soc. Sec., 2004 WL 1765480, at

*5 (E.D. Mich. 2004)). “‘The regulations recognize that individuals who have the same severe

impairment may have different [residual functional capacities] depending on their other

impairments, pain, and other symptoms.” Johnson, 2010 WL 520725, at *7 (alteration in original)

(quoting Griffeth v. Comm’r of Soc. Sec., 217 F. App’x 425, 429 (6th Cir. 2007)). “‘Put another

way, the existence of a severe impairment says nothing as to its limiting effects.’” Hicks v.

Berryhill, No. 3:17-CV-176-HBG, 2018 WL 2074181, at *4 (E.D. Tenn. May 3, 2018) (quoting



                                                 7
   Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 8 of 13 PAGEID #: 534




Simpson v. Comm’r of Soc. Sec., No. 1:13-CV- 640, 2014 WL 3845951, at *9 (S.D. Ohio Aug. 5,

2014)). Importantly, Plaintiff “bears the burden to show that an impairment invokes work-related

limitations.” Hicks, 2018 WL 2074181, at *4 (citing Jones v. Comm’r of Soc. Sec., 336 F.3d 469,

474 (6th Cir. 2003)).

   A.      Physical RFC

        Plaintiff argues that the physical RFC is fatally flawed because the ALJ improperly

weighed the opinion of one-time consultative examiner, Ellen Offut, M.D., and state agency

doctor, Steve McKee, M.D. (Doc. 14 at 13–18). Defendant responds that the medical opinions

and record evidence were weighed properly.

        There is no question that the ALJ reviewed the relevant medical opinions in this case. In

doing so, he ultimately gave the most weight—although only “some” weight—to state agency

doctor, Gerald Klyop, M.D. (Tr. 19). In July 2017, at the reconsideration level, Dr. Klyop,

determined that Plaintiff could perform a range of medium work despite her impairments (Tr. 98–

100). The ALJ determined that Dr. Klyop’s opinion was supported by the medical record,

including the radiological imaging and consultative examination. (Tr. 19 (generally relying on

262–439)). The ALJ generally adopted it but determined that Plaintiff had more restrictive

postural activities due to her combined impairments. (Tr. 19 (generally relying on 262–439)). In

addition, the ALJ considered the objective medical evidence when evaluating the medical opinions

and formulating the residual functional capacity. And records show that Plaintiff had mild

degenerative joint disease of the right hip (Tr. 272), mild degenerative joint disease of the left knee

(Tr. 273), and mild multilevel degenerative disc disease of the lumbar spine (Tr. 350, 354).

Plaintiff had a normal gait (Tr. 257, 264, 338, 435) and normal muscle strength throughout her




                                                  8
   Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 9 of 13 PAGEID #: 535




extremities with no atrophy (Tr. 265, 268). She also had mostly normal range of motion (Tr. 270,

296, 300, 303, 320, 324).

        There is no error in an ALJ’s decision to rely on a non-examining doctor’s opinion. Barker

v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). The ALJ noted that the opinion was for the time

period after April 2017 (years after the alleged onset date), and that there was insufficient evidence

to demonstrate that Plaintiff had a lower exertional level prior to April 2017. (Tr. 19). Of note,

the ALJ also considered that Plaintiff conservatively treated with medication and never sought or

required surgical intervention or more invasive pain management such as a nerve root block. (Tr.

20, 254–439). The ALJ also relied upon the fact that Plaintiff testified that her hip pain occurred

only for about five months (Tr. 18, 36). Considering the aforementioned evidence, including the

state agency assessment for medium work, the mild radiological imaging, and the normal objective

findings, the ALJ’s residual functional capacity was supported by substantial evidence.

        Plaintiff counters that the ALJ should have relied more heavily on the opinions of Drs.

Offutt and McKee. In July 2017, Dr. Offutt conducted a one-time physical examination of Plaintiff

(Tr. 262–73). Dr. Offutt opined that Plaintiff would have moderate-to-severe impairments to her

ability to bend, stoop, lift, walk, crawl, squat, carry, travel, push, and pull. (Tr. 266). Upon review,

the ALJ explained that Dr. Offutt’s opinion was not well supported because her own physical

examination findings, as well as the radiological images, revealed a lesser degree of limitations

(Tr. 18 (relying on Tr. 262–73)). The ALJ also noted that Dr. Offutt’s limitations were vague and

unhelpful in articulating a residual functional capacity in vocationally relevant terminology. It

was within the ALJ’s discretion to make this determination. See Gaskin v. Comm’r of Soc. Sec.,

280 F. App’x 472, 476 (6th Cir. 2008) (finding that an ALJ properly rejected portion of an opinion

as vague).



                                                   9
     Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 10 of 13 PAGEID #: 536




         The ALJ further noted that Dr. Offutt’s opinion was inconsistent with the objective medical

record. (Tr. 18). For instance, the record showed that Plaintiff inconsistently reported subjective

pain of her back, hip, and knee. (Tr. 18, 274–439). The pain she did report did not produce

limitations to her gait (Tr. 257, 264, 435), and did not inhibit her range of motion on physical

examination aside from some decreased dorsolumbar spinal flexion at 70/90 (Tr. 18, 270). This

evaluation was appropriate, and the ALJ provided good reasons for giving little weight to Dr.

Offutt’s opinion.

         Further, the ALJ reasonably evaluated the opinion of the state agency physician, Dr.

McKee. (Tr. 19). In February 2017, at the initial level, Dr. McKee opined that Plaintiff was

limited to light exertional work that involved frequent stooping, crawling, and climbing of ramps

and stairs; occasional climbing of ladders, ropes, and scaffolds; and unlimited balancing, kneeling,

and crouching. (Tr. 19, 67–69). The ALJ found that Dr. McKee, as well as another state agency

doctor who found no severe physical impairments (Tr. 80), failed to support their opinions with an

articulate explanation or summary of the objective medical evidence. (Tr. 19). The ALJ explained

further that the radiological imaging and physical examination findings were inconsistent with

limiting Plaintiff to light work. (Id.). Thus, the ALJ followed the appropriate regulations in giving

Drs. McKee’s and Offutt’s opinions little weight.

         At base, Plaintiff disagrees with the ALJ’s conclusions, but it was within the ALJ’s zone

of choice, and the ALJ did not error in fashioning Plaintiff’s physical RFC.

B.       Mental RFC

         Plaintiff also argues that the ALJ improperly weighed the opinion of James Spindler, M.S.,

leading to a flawed mental RFC. (Doc. 14 at 6–13). The Court disagrees.




                                                 10
  Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 11 of 13 PAGEID #: 537




       As a consultative examiner, Mr. Spindler saw Plaintiff one time, in February 2017.

Afterwards, he opined, in relevant part, that Plaintiff had an adequate knowledge for most aspects

of daily living; could understand, remember, and carry out instructions in most job settings, would

require acclimation to a new work setting, had no problem getting along with others; and could

handle stress moderately well once she adapted to a new work setting. (Tr. 254–61).

       The ALJ gave Mr. Spindler’s opinion some weight, and provided several reasons for doing

so. (Tr. 19). First, the ALJ noted that while Mr. Spindler referenced psychometric testing and

Plaintiff’s interview to support his opinion, the opinion contained undefined limitations that were

unhelpful in figuring out what Plaintiff could do in a work setting. (Id.). For instance, Mr. Spindler

did not indicate the level of instruction Plaintiff could understand, remember, or carry out, such as

detailed or simple. He also did not specify the amount of time needed to adapt to a new

environment or the type of adaptation that would be needed (i.e., learning the job, socializing). As

such, the ALJ appropriately discounted Mr. Spindler’s opinion as vague and only somewhat useful.

See Gaskin, 280 F. App’x at 476.

       In addition, the ALJ properly noted that Mr. Spindler saw Plaintiff only one time and did

not review all of Plaintiff’s treatment records. (Tr. 19 (citing Tr. 255)). For instance, a review of

the entire record shows that Plaintiff quit her last job not because of disability but because her

husband had a “good job.” (Tr. 18 (relying on Tr. 362)). The records also show that Plaintiff had

never been hospitalized for psychiatric conditions and had received only minimal treatment—

medications prescribed by her primary care physician and visiting a social worker. (Tr. 18 (relying

on 257, 355–88)).

       On the other side of the scale, two state agency psychologists concluded that Plaintiff could

carry out one-to-four step tasks that do not require a fast pace or high production quota; could



                                                 11
  Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 12 of 13 PAGEID #: 538




interact superficially with coworkers and supervisors with limited interaction with the general

public; and could adapt to a setting in which duties are routine and predictable. (Tr. 19, 59–87,

89–104). The ALJ found that the state agency psychologists’ opinions were largely consistent

with the medical records. (Tr. 19 (relying on Tr. 254–439)). So the state agency opinions were

consistent with the residual functional capacity finding and served as substantial evidence

supporting the ALJ’s decision. (Tr. 16).

        Further, as the ALJ expressly stated, Mr. Spindler’s opinion is generally less restrictive

than the ALJ’s residual functional capacity finding. (Tr. 19). Thus, even if the ALJ had deferred

to Mr. Spindler’s opinion, the ultimate result would have been the same—Plaintiff did not qualify

for disability. Gaskin, 280 F. App’x at 476; see Shkabari v. Gonzalez, 427 F.3d 324, 328 (6th Cir.

2005) (“No principle of administrative law or common sense requires us to remand a case in quest

of a perfect opinion unless there is reason to believe that the remand might lead to a different

result.”).

        In sum, the ALJ properly considered all the medical opinions, with the other evidence of

record, including Plaintiff’s treatment history, the objective medical evidence, the state agency

assessments, and her daily activities. (Tr. 10–22). Ultimately, it is up to the ALJ to determine the

weight that each opinion is due. See Justice v. Comm’r of Soc. Sec., 515 F. App’x 583, 588 (6th

Cir. 2013). The ALJ performed his duty, which is to weigh the evidence, resolve material conflicts,

make independent findings of fact, and determine the case accordingly. The ALJ did that here,

and substantial evidence supports the result. Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003)

(“The issue before this court is whether the ALJ’s findings were supported by substantial evidence,

not whether [Plaintiff] is disabled.” . . . [I]f the findings of the Commissioner of Social Security




                                                12
  Case: 2:20-cv-03171-KAJ Doc #: 20 Filed: 03/29/21 Page: 13 of 13 PAGEID #: 539




are supported by substantial evidence, they are conclusive.”). Because substantial evidence

supports the ALJ’s decision that Plaintiff was not disabled, this Court should affirm his decision.

IV.    CONCLUSION

       Based on the foregoing, the Court OVERRULES Plaintiff’s Statement of Errors and

AFFIRMS the Commissioner’s decision.


       IT IS SO ORDERED.

Date: March 29, 2021                                 /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                13
